           Case 4:18-cv-00886-KGB Document 170 Filed 03/31/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

PATRICIA WALKER-SWINTON                                                               PLAINTIFF

v.                               Case No. 4:18-cv-00886-KGB

PHILANDER SMITH COLLEGE, et al.                                                   DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date and this Court’s prior Orders (Dkt.

Nos. 41, 61), it is considered, ordered, and adjudged that judgment is entered in favor of defendant

Philander Smith College (“PSC”) on plaintiff Patricia Walker-Swinton’s claims under 42 U.S.C.

§ 2000e et seq. (“Title VII”) and the Arkansas Civil Rights Act, Ark. Code Ann. §§ 16-123-101 et

seq. (“ACRA”) for gender discrimination based on Ms. Walker-Swinton’s termination, gender

discrimination based on hostile work environment, gender discrimination based on compensation,

and retaliation. The Court dismisses those claims with prejudice; the relief requested is denied.

       The Court dismisses without prejudice Ms. Walker-Swinton’s claims against defendants

PSC, Dr. Roderick Smothers, Sr., and Dr. Zollie Stevenson, Jr., under 42 U.S.C. §§ 1981 and 1983;

her gender discrimination claims under Title VII and the ACRA against Dr. Smothers and Dr.

Stevenson in their individual capacities; her retaliation claims under Title VII and the ACRA

against Dr. Smothers and Dr. Stevenson in their individual capacities; her age discrimination

claims against defendants under Title VII and the ACRA; her Title VII claims based upon her

October 2017 demotion; and her Title VII claims arising from incidents that occurred prior to April

1, 2018.
         Case 4:18-cv-00886-KGB Document 170 Filed 03/31/21 Page 2 of 2




       The Court declines to exercise supplemental jurisdiction over Ms. Walker-Swinton’s state

law claims for breach of contract against PSC and dismisses those claims without prejudice. The

relief requested is denied.

       So adjudged this 31st day of March, 2021.



                                                   ________________________________
                                                   Kristine G. Baker
                                                   United States District Judge




                                              2
